DETAILED ACTION
Examiner Notes
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the 1st action in the application in response to the correspondence filed on 11/22/2019.  
	Examiner appreciates Applicant’s time and efforts in the compact prosecution of this Application.  If Applicant sees benefit in an interview or of any further appropriate assistance, Examiner encourages the Applicant to call the number below.

Information Disclosure Statement
	The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Priority
  	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.    

Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
  
	Claims 1-4, 16-17 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo (US 2014/0043194).
	As for claim 1, Seo teaches a shielding apparatus for passively attenuating electromagnetic radiation (Par. [0002]) comprising: 
a plurality of cells with each cell comprising a plurality of resonators which are spaced from one another (Fig. 13, two el 22s in each of the four cells inside el. 20);
wherein the plurality of cells are arranged in a plurality of unit cells (Fig. 14, with a single unit cell shown in Fig. 13) with each unit cell comprising a common loop which surrounds at least two adjacent cells of the plurality of cells (Fig,13, el. 20); 
and wherein the plurality of unit cells each have an asymmetric structure (Fig. 13, having asymmetry across a diagonal of Fig. 13) so that the shielding apparatus has a negative refractive index for at least one selected frequency whereby electromagnetic radiation at the at least one selected frequency is attenuated (Par. [0049]).

	As for claim 2, Seo teaches 
wherein the common loop acts as a resonator for each cell within the unit cell (Fig. 13).  The Examiner has reason to believe that the common loop in the prior art acts as a resonator for each cell within the unit cell of the prior art; therefore, this limitation, which refers entirely to a property or function of the explicitly recited structure of claim 2, which structure, as described herein, reads on the structure of el. 20, is presumed inherent to the structure of Seo, as permitted by the legal principles outlined in MPEP 2112.01(I); for further information see also In Re Schreiber, 44 USPQ2d 1429 (CAFC 1997), which states that: "A patent applicant is free to recite features of an apparatus either structurally or functionally. . . . Yet, choosing to define an element functionally, i.e., by what it does, carries with it a risk . . . As our predecessor court stated in Swinehart, 439 F.2d at 213, 169 USPQ at 228: where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on."

	As for claim 3, Seo teaches 
wherein at least one of the plurality of unit cells comprises a first cell having a first pair of adjacent resonators (Fig. 13, upper left quadrant) and a second cell having a second pair of adjacent resonators (Fig. 13, upper right quadrant) wherein a spacing between the first pair of adjacent resonators (Fig. 13, a distance between the ends of prior art el. 22s that are closest to el. 20)  is different from a spacing between the second pair of adjacent resonators (Fig. 13, a distance between the ends of prior art el. 22s closest to the center of the cell) whereby the at least one of the plurality of unit cells has an asymmetric structure (Fig. 13, each of the four cells having asymmetry across their diagonals).

	As for claim 4, Seo teaches  
wherein each of the plurality of resonators in at least one of the plurality of unit cells (Fig, 13, el. 22s of left upper quadrant) has a width which is different from its length (Fig. 13, interior width of el. 22s versus outer length of el. 22) whereby at least one of the plurality of unit cells has an asymmetric structure (Fig. 13, each of the four cells having asymmetry across their diagonals).

	As for claim 16, Seo teaches  
user device incorporating the shielding apparatus … the user device comprising: an emitter emitting electromagnetic radiation (Par. [0119]); 
wherein the shielding apparatus is located adjacent the emitter such that in use the shielding apparatus is between the user and the emitter (Par. [0119]).

	As for claim 17, Seo teaches  
wherein the number of cells in the plurality of cells is such 25 that a surface area of the shielding device matches a surface area of the user device (Par. [0094]-[0095]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claims 18 rejected under 35 U.S.C. 103 as being unpatentable over Seo in view .
 	Regarding claim 18, Seo teaches the limitations above;
 	However, Seo does not teach the invention being applied to clothing.
	Dong teaches the use of a shielding apparatus using FSS applied to clothing (Col. 14, lines 13-32).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the invention of Seo and apply it to clothing as taught by Dong in order to increase the marketability and application of the invention of Seo.

Allowable Subject Matter
Claims 5-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K KIM whose telephone number is (571)272-2870.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE K KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        
/GRAHAM P SMITH/Primary Examiner, Art Unit 2845